Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 15, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  159709                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                  SC: 159709
                                                                     COA: 340328
                                                                     Wayne CC: 17-000304-FH
  CHRISTOPHER LOUIS SINDONE,
           Defendant-Appellant.

  _________________________________________/

         On January 7, 2021, the Court heard oral argument on the application for leave to
  appeal the April 11, 2019 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate due to a familial relationship with counsel of record.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 15, 2021
           s0107
                                                                               Clerk